Name: Commission Regulation (EEC) No 612/86 of 28 February 1986 fixing, for 1986, the initial quota for imports into Spain of pigmeat products from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  Europe;  animal product
 Date Published: nan

 No L 58/38 Official Journal of the European Communities 1.3.86 COMMISSION REGULATION (EEC) No 612/86 of 28 February 1986 fixing for 1986, the initial quota for imports into Spain of pigmeat products from third countries and certain detailed rules for the application thereof THE COMMISSION OF THE EUROPEAN COMMUNITY, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Article 1 1 . The initial quota that the Kingdom of Spain may apply, pursuant to Article 77 of the Act of Accession , to imports of pigmeat products from third countries shall be as shown in the Annex hereto . 2 . For the period 1 March to 31 December 1986 , this quota shall be reduced by one-sixth . Having regard to Council Regulation ( EEC) No 491 /86 of 25 February 1986 laying down the detailed rules con ­ cerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in particular Article 3 thereof, Whereas Article l(2)(c) of Regulation (EEC) No 491 /86 provides that the initial quota in 1986 for each product or group of products listed in Annex III of the Regulation shall be fixed in the light of the requirements of the Spanish market and the need to contribute , in the common interest , to the harmonious development of world trade ; Article 2 1 . The Spanish authorities shall issue import authori ­ zations so as to ensure a fair allocation of the available quantity between the applicants . 2 . Applications for import authorizations shall be subject to the lodging of a security . The primary requirement within the meaning of Article 20 of Regu ­ lation (EEC) No 2220/85 covered by the security shall consist in the effective importation of the goods .Whereas to ensure proper management of the quota ,applications for import authorizations should be sub ­ ject to the lodging of a security to cover, as a primary requirement within the meaning of Article 20 of Com ­ mission Regulation (EEC) No 2220/85 ( 2 ), the effective importation of the goods ; Article 3 The minimum rate of progressive increase of the quota shall be 10 % at the beginning of each year. The increase shall be added to each quota and the sub ­ sequent increase shall be calculated on the basis of the total figure obtained . Whereas Article 1 (3 ) of Regulation (EEC) No 491 /86 provides that the minimum rate of progressive increase in the quotas shall be fixed , in accordance with the pro ­ cedure laid down in Article 3 ( 1 ) of the said Regulation , taking into account in particular the patterns of trade and the state of bilateral or multilateral negotiations ; Whereas provision should be made for Spain to com ­ municate information to the Commission on the appli ­ cation of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat . Article 4 1 . The Spanish authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . 2 . They shall transmit, not later than the 15th of each month, the following information on import authoriza ­ tions issued in the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance .(') OJ No L 54, 1 . 3 . 1986 , p . 25 .(-) OJ No L 205 , 3 . 8 . 1985 , p . 5 . 1.3 . 86 Official Journal of the European Communities No L 58/39 Article 5 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX CCT heading No Description Initial quota for 1986 (tonnes) 01.03 All Live swine, of domestic species , other than pure-bred breeding ani ­ mals 1 02.01 A III a) Meat of domestic swine, fresh , chilled or frozen 02.01 B lie) Offals of domestic swine, fresh, chilled or frozen 02.05 A and B Pig fat free of lean meat (not rendered or solvent-extracted), fresh , chilled , frozen , salted, in brine, dried or smoked 02.06 B Meat and edible meat offals of domestic swine, salted or in brine , dried or smoked \  1 000 15.01 A Lard and other pig fat rendered or solvent-extracted 16.01 Sausages and the like, of meat offal or animal blood 16.02 All Other prepared or preserved meat or meat offal containing liver other than goose or duck liver 16.02 Bill a) Other prepared or preserved meat or meat offal , not specified, con ­ taining meat or offals of domestic swine